Citation Nr: 0908152	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This case was the subject of a Board remand dated in August 
2004.

As the Veteran was informed by a letter from the Board dated 
in October 2006, the Chairman of the Board of Veterans' 
Appeals (Board), as directed by the Secretary, implemented a 
temporary stay on the adjudication of all cases, such as this 
case, that were affected by the decision issued by the U.S. 
Court of Appeals for Veterans Claims (Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  See also Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007) (Court stayed VA's 
adjudication of all cases potentially impacted by Haas until 
such time as the Federal Circuit issued mandate in the 
pending appeal of the Haas decision).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), by which it reversed the Court, 
holding that the Veterans Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As the Ribaudo 
stay of Haas-related cases is no longer in effect, and in 
light of the Supreme Court's denial of certiorari, VA's 
Office of General Counsel has advised that the Board may 
resume adjudication of the previously stayed cases.  See FED. 
R. APP. P. 41; see also SUP. CT. R. 45 (setting forth Supreme 
Court rule as to process and mandates).   
Accordingly, the stay of adjudication of this case has now 
been lifted.  See Chairman's Memorandum No. 01-09-03 (January 
22, 2009).  


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
Veteran's current diabetes mellitus is related to a disease, 
injury, or event during active service.

2.  There is no competent medical evidence to show that the 
Veteran had diabetes mellitus during service or within one 
year of discharge from service.

3.  The preponderance of the evidence demonstrates that the 
Veteran did not have service on the landmass or inland waters 
of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends § 3.159(b)(1), 
effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In the present case, VA has not provided the Veteran notice 
as to how disability ratings or effective dates are assigned.  
However, because the Board has herein denied the Veteran's 
claim for service connection, the rating and effective date 
aspects of the claim are moot.  Accordingly, any deficiency 
with respect to notice addressing disability ratings or 
assignment of effective dates constitutes no more than 
harmless, non-prejudicial error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

December 2001 and August 2004 VCAA notice letters informed 
the appellant of what evidence was required to substantiate 
his claim for service connection for diabetes mellitus.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although all required VCAA notice may not have been completed 
prior to the initial adjudication, the claim has been 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, service personnel records, reports 
of VA post-service treatment, and reports of private 
treatment.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available medical evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the Veteran's claim.  The evidence already of 
record demonstrates that the Veteran has type II diabetes 
mellitus, but in the context of the current claim, additional 
records showing the same would be merely cumulative of 
evidence already of record.

Further development of this claim was requested by the Board 
in August 2004, to include extensive development of service 
department records potentially relevant in this case.  
However, the Board did not envision at that time the extent 
to which the Veteran's service personnel file, since obtained 
by the RO, would contradict the assertions of the Veteran in 
this case.  As will be discussed further below, the Board 
finds that the service treatment and service personnel 
records currently associated with the claims file contradict 
the Veteran's assertions in this case to such an extent as to 
render impractical any further attempts to corroborate his 
assertions.  Service personnel and service treatment records 
describe the Veteran as an aircraft mechanic who performed 
duties at Ching Chuan Air Force Base (in Taiwan) in a hangar; 
not, as the Veteran has indicated, as a crew chief who 
followed a plane on temporary duty in Vietnam for 30 days at 
a time and a total of a year, and who while there loaded 
cargo onto airplanes on the flight line in DaNang and/or 
Saigon (see, e.g., written statements of Veteran dated in 
December 2001 and February 2003).  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
apparent inability to provide reasonably specific or accurate 
information, and to provide no more than very general dates 
and duties to support his claim, constitutes a failure to 
cooperate in the development and adjudication of his claim, 
and is a factor in the Board's determination that no further 
development is warranted.  The Veteran has been requested to 
provide more specific information about his claimed periods 
of duty in Vietnam, and this he has not done.  Rather, he has 
repeated information that is now essentially discredited by 
service personnel and service treatment records.  To attempt 
to develop the record in a manner consistent with the 
assertions of the Veteran in this case would be futile in 
light of the general nature of the information he has 
provided and its inconsistency with service department 
information received in this case.

A VA examination is not warranted in this case because the 
Veteran seeks only presumptive service connection for 
diabetes mellitus based on claimed exposure to Agent Orange 
in Vietnam.  There is no claim and no medical evidence to 
show that the Veteran had diabetes mellitus during service or 
until approximately 1990, and no evidence of a link between 
any disease, injury or event during service and current 
diabetes mellitus.  See 38 U.S.C.A. § 5103A(d).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that would have a reasonable 
possibility of substantiating his claim.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e), to include diabetes mellitus, shall be presumed to 
be due to exposure to such herbicide agents if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
(Emphasis added.)  The VA General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  See also, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008) (holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption).

The United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded by presumptive 
laws and regulations from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis 

Medical evidence of record indicates that the Veteran has 
chronic type II diabetes mellitus.  The earliest in 
indication of diabetes mellitus in the claims file is 
recurrent near-monthly diagnoses during private treatment, 
beginning in January 1998.  By the Veteran's account, 
diabetes was first suspected as early as approximately 1990, 
and he was found to have full-blown type II diabetes mellitus 
in December 1999, in connection with treatment and diagnosis 
for a heart abnormality.   (See authorizations of releases 
for medical information dated in November 2004 and October 
2005.)    

The Veteran's service treatment records contain no notations 
indicating treatment or diagnosis of diabetes.  At the 
Veteran's October 1972 service separation examination, his 
endocrine system was clinically evaluated as normal.  At a VA 
examination in November 1972, the Veteran's endocrine system 
was evaluated as functioning normally.

There is no competent medical evidence to show that the 
Veteran's current diabetes mellitus is related to a disease, 
event, or injury during active service, or to show that the 
Veteran had diabetes mellitus during service or within one 
year of discharge from service.  Thus, entitlement to service 
connection for type II diabetes mellitus on a direct-
incurrence basis is not warranted; nor is entitlement to 
service connection pursuant to the presumptive provision for 
chronic diseases as set forth at 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a) warranted.

The Veteran's contention in this case is that he served on 
temporary duty on land in Vietnam for a total of 
approximately one year during his period of active service.  
In light of this contention, he seeks a presumption of 
exposure to Agent Orange while in Vietnam, and service 
connection for his current type II diabetes mellitus based on 
the presumptive provisions set forth at 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

In February 2003, the RO received with the Veteran's VA Form 
9 thirteen photographs that he contends were taken of him or 
by him while in Vietnam.  The Board can find no 
distinguishing characteristic in the photographs that would 
identify them as having been taken in Vietnam.  Also, there 
is no indication as to when the pictures were taken.  The 
Veteran wrote in his VA Form 9 that these were the only thing 
he could think of to prove that he was in Vietnam.  He 
further wrote that he was a crew chief on a C-130 and 
traveled with his plane, going to Vietnam on temporary duty 
for 30 days at a time, for a total of one year in Vietnam.   
He indicated that he was Tan Su Knut [sic- meaning Tan Son 
Nhut?] Air Force Base in Vietnam, where he worked on the 
fight line loading cargo on his plane "to be dropped off 
where ever."

The Veteran's DD Form 214 indicates that he had active 
service from May 1971 to November 1972, including one year 
and three days of foreign and/or overseas service.  His 
decorations consisted of the National Defense Service Medal 
and the Vietnam Service Medal.  His military occupational 
specialty was that of aircraft maintenance specialist.  The 
remarks section of his DD Form 214 includes the notations 
"Indochina-no   Vietnam-no   Korea-no."  The DD Form 214 
includes the Veteran's signature.  

An Airman Performance Report indicates that for the period 
from March 1972 to October 1972 the Veteran was stationed at 
Ching Chuan Kang Air Base in Taiwan.  His duties were those 
of an aircraft mechanic.  He is indicated to have managed, 
coordinated, planned and controlled routine scheduled and 
unscheduled preventative maintenance on C-130 aircraft.  He 
was to accomplish basic post-flight inspections, servicing, 
lubrication, repair and/or replacement of system components 
within Organizational Maintenance capabilities with the aid 
of specialists as required.  He was to operationally check 
system components and document his efforts on applicable 
maintenance forms.  There is no description of him as 
travelling with a particular airplane.

Service treatment records, as reviewed for the purposes of 
corroborating the Veteran's duty station during his period of 
foreign service, indicate that the Veteran was treated at 
Ching Chuan Air Force Base in Taiwan for dental conditions in 
February 1972, March 1972, and August 1972.  He was treated 
for osteomyelitis of the right hand at Ching Chuan Air Force 
Base (Ching Chuan) in November 1971 and then hospitalized for 
this condition at Clark Air Force Base in the Philippines in 
November 1971.  He was treated for a scar at Ching Chuan in 
January 1972, for hearing conservation purposes at Ching 
Chuan in February 1972, for chronic osteomyelitis at Ching 
Chuan in February 1972, for stomach cramps at Ching Chuan in 
June 1972, and for potentially resolved osteomyelitis at 
Ching Chuan in October 1972.

Reports of audiological examinations in Ching Chuan dated in 
January 1972 and February 1972 indicate that the Veteran had 
worked 3 and 4 months, respectively, in his current job, and 
had noise exposure due to aircraft.  His primary work area 
was listed as a hangar shop.  In contrast to the information 
provided in the Veteran's February 2003 VA Form 9, in which 
he indicated that spent 30 days at a time working in Vietnam 
on the flight line loading cargo, the audiological 
examination form boxes that would indicate that the Veteran's 
primary work area was "flight line" or "other" were left 
unchecked in the reports.

Service personnel records reflect that the Veteran received 
discipline, including reductions in rank, while in Taiwan, 
for certain infractions that occurred in Taiwan in August, 
September, and October 1972.  There is no reference in any of 
these several documents to the Veteran having been a crew 
chief or having spent any time in Vietnam.

In sum, the Board has reviewed the service treatment and 
service personnel documents for any reference to an instance 
of service in or associated travel to Vietnam.  The Veteran's 
DD Form 214 indicates that he had foreign and/or overseas 
service for a total of one year and three days, which could 
have begun no earlier than October 1971, and seems to 
indicate that he spent no time in Vietnam by the notation 
"Vietnam-no."  The Veteran's assertion that he spent a 
total of a year, of this one year and three days of foreign 
or overseas service, on temporary duty as a crew chief in 
Vietnam is undocumented by the record and uncorroborated by 
the many service treatment and service personnel records in 
the claims file.  The Board acknowledges that the Veteran 
received the Vietnam Service Medal, but after the Haas 
litigation it is now settled law that this alone is not proof 
of actual service on land or in the inland waterways of 
Vietnam so as to give rise to a presumption of exposure to 
Agent Orange or a presumption of service connection for 
diabetes mellitus.  Based on the significant disparity 
between the Veteran's assertions in this appeal and what is 
contained in the service treatment and service personnel 
records, the Board finds that the Veteran's contentions that 
he served for approximately one year on temporary duty in 
Vietnam are less than credible.  The probative value of his 
assertions of service on land in Vietnam has thereby been 
greatly undermined; the contemporaneously prepared service 
department documents reflecting no service in Vietnam are of 
significantly greater probative value.   

The preponderance of the evidence indicates that the Veteran 
did not have service on the landmass or inland waterways in 
Vietnam.  Thus, the evidence does not give rise to the 
presumption of exposure to Agent Orange or the presumption of 
entitlement to service connection for diabetes mellitus.  
Since there is no competent medical evidence of diabetes 
mellitus with one year of discharge from service, or that the 
Veteran's diabetes mellitus is related to any disease, 
injury, or incident of service, the only basis upon which 
service connection for diabetes mellitus might plausibly have 
been awarded in this case is based on the presumptions that 
would have arisen from the Veteran's claimed service in 
Vietnam.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


